Waite, J.
The first enquiry, in this case, is, whether upon *458the facts disclosed in the motion, the defendant had a right to inflict on the plaintiff corporal punishment for misconduct. It is claimed, by the defendant, that the relation of master and servant existed between them, which conferred upon him this right. Admitting that relation to have existed, it by no means follows, that the defendant possessed the power claimed. There is no doubt but that, for just cause, a parent may reasonably correct his child, a master his apprentice, and a schoolmaster his pupil. Yet that power cannot be lawfully exercised, by a master over his hired servant, whether that servant is employed in husbandry, in manufacturing business, or in any other manner, except in the case of sailors. And if the master beat such servant, though moderately, and by way of correction, it is good ground for the servant’s departure ; and he may support an action against the master for the battery. 1 Chitt. Pract. 73. 75. Newman v. Bennett, 2 Chitt. Rep. 195. (18 Serg. & Lowb. 303.)
The plaintiff in this case, was employed by one Daniel Smith, who hired him to assist in performing certain labour in the manufactory of the defendant. The plaintiff stood in the same relation to his employer as any other hired labourer. Had he been of full age, it would hardly be claimed, that he would have been liable to corporal chastisement. The circumstance of his being a minor makes no difference. It is not claimed, that the plaintiff, in his contract to labour, conferred upon the defendant the power to chastise him; and no such power was conferred by law.
But it is further claimed, by the defendant, that this power, if not given by the common law, is conferred by the statute relating to masters and servants. Stat. 320. tit. 64. That statute requires the proprietors of manufacturing establishments to cause the children employed in such establishments, whether bound by indenture, by parol agreement, or in any other manner, to be taught to read and write, to be instructed in arithmetic, and regularly to attend public worship; and that due attention be paid to the preservation of their morals. It is claimed, not that any such power is expressly given, but that it is necessarily implied from these requirements of the statute, to enable the proprietors to discharge the duties imposed upon them. But no such construction is warranted. If the children employed are apprentices, they are liable to be punished, by their masters, to *459whom they are bound, for their misconduct and disobedience. If they are simply hired to labour, as was the case with the plaintiff, and refuse to submit to the reasonable and lawful requirements of their employers, they are liable to be dismissed, like any other hired servants, but not corporally punished.
The next enquiry is, whether the improper conduct of the plaintiff in the business of the defendant, before the time of the alleged assault, was admissible in evidence for the purpose of mitigating damages. All that took place at the time of the injury complained of, was admitted by the court, and correctly. Circumstances that accompany and give character to a transaction, are always admissible in evidence. Bracegirdle v. Orford, 2 Mau. & Selw. 79. Not so with respect to the conduct of the plaintiff, at other times, and upon other occasions. It will not do to say, that a man may beat another person, and when sued for the injury, shew, that on some former occasion, the latter had committed some offence, for which he justly merited punishment. If the defendant were permitted to go beyond the transactions that took place, at the time of the assault, it would be difficult to draw a line between those acts which might, and those which might not, be proved. Besides, if the defendant were permitted to shew the conduct of the plaintiff, at other times, the plaintiff would have a right to introduce evidence to explain that conduct; and thus the attention of the jury would be distracted with a multiplicity of questions and issues.
This question was decided, by the supreme court of Massachusetts, in the case of Avery v. Ray & al. 1 Mass. Rep. 12. That was an action for an assault and battery; and the defendant offered evidence to prove, in mitigation of damages, that the plaintiff had caused a scandalous report to be circulated respecting the defendant’s sister; and for that the chastisement complained of was afterwards given ; but did not claim, that any part of what was offered, happened at the time and place of the assault; and the judges held the evidence offered inadmissible.
We are, therefore, satisfied, that the decision of the superior court was correct; and that no new trial ought to be granted.
In this opinion the other Judges concurred.
New trial not to be granted.